Per curiam.
Arthur P. Tranakos was suspended from the practice of law, pursuant to State Bar Rule 4-106 (f), pending the appeal of his conviction by the U. S. District Court of Wyoming. In the Matter of *389Tranakos, 259 Ga. 385 (381 SE2d 387) (1989). His conviction was affirmed by the U. S. Tenth Circuit Court of Appeals on August 15, 1990 and Tranakos now petitions this court for acceptance of the voluntary surrender of his license to practice law in Georgia.
Decided July 2, 1991.
William P. Smith III, General Counsel State Bar, E. Duane Cooper, Assistant General Counsel State Bar, for State Bar of Georgia.
Michael Duke Bolen, for Tranakos.
The State Bar of Georgia has informed the court that they have no objection to the petition and in view of the recommendations of the special master and of the Review Panel of the State Disciplinary Board that the surrender of his license be accepted, it is hereby ordered that Tranakos’ application for surrender is granted.
Because voluntary surrender of a license is tantamount to disbarment, Tranakos will have to comply with reinstatement procedures of the State Bar of Georgia in effect at the time of any reinstatement petition before reinstatement will be considered.

All the Justices concur.